Howell, J.
The defendant is sued as indorser for the sum of $811 78, it being the amount of a note for $413 37, and accrued interest. He pleaded to the jurisdiction of the court, and plaintiff has appealed from the judgment sustaining tho plea.
Article 85 of the constitution provides that, “ the original jurisdiction of tho district court extends to all civil cases when the amount in dispute exceeds live hundred dollars, cxehusive of interest.”
. The amount in dispute in this suit, exclusive of interest, does not exceed five hundred dollars, and lienee the district court is not vested with jurisdiction. See 22 An. 459. Tho above language of tho constitution is plain and unequivocal. The question before us is not whether the parish court mayor may not have jurisdiction of tho case, but whether tho district court had. It is clear it had not.
Judgment affirmed.
Rehearing refused.